

Exhibit 10.8














Valmont Industries, Inc.
Stock Option Agreement
Grant of Award and Terms and Conditions of Award




Employee Name
 
Grant Date
 
Number of Shares that may be Purchased
 X of shares of Valmont Common Stock
Dates when the Option becomes Exercisable
One-third (1/3) of the Option will become exercisable on each of the first,
second, and third anniversaries of Grant Date:
 
[first anniversary of Grant Date]
 
[second anniversary of Grant Date]
 
[third anniversary of Grant Date]
Purchase Price Per Share
$xxx.xx
Last Date on which the Option may be Exercised
[7 years] unless cancelled earlier as described below (the “Expiration Date”)
Effect of Termination of Employment
See Section 4
Governing Plan
2013 Valmont Stock Plan (the “Plan”)





1.
Award.



Valmont Industries, Inc. (“Valmont”) is granting you the right and option to
purchase all or any part of an aggregate of XXX shares of Valmont Common Stock
subject to the terms and conditions stated below (the “Option”).


Note: Capitalized words used in this agreement are defined in the 2013 Valmont
Stock Plan or defined in this agreement. A copy of the Plan has previously been
provided to you or may be obtained by contacting Valmont’s stock plan
administrator.


2.
Purchase Price.



The purchase price for the shares of Valmont Common Stock purchased pursuant to
the Option is $xxx.xx per share. The purchase price may be paid in any one of
the several methods described in Section 5 of this agreement.


3.
Term of Option.



The Option must be exercised before the date seven (7) years following the Grant
Date (the “Expiration Date”), subject to earlier expiration as provided below.
 






--------------------------------------------------------------------------------




4.
Expiration of the Option Following Termination of Employment.



The Option will expire following termination of your employment as described
below:


a.
In the event you voluntarily terminate your employment prior to attaining age
62, or in the event Valmont terminates your employment for Cause (as defined
below), the Option will expire upon the termination of your employment.



b.
In the event your employment is involuntarily terminated by Valmont without
Cause, the Option will expire on the date ninety (90) days following the
termination of your employment and you can exercise during that period any
options that were exercisable immediately prior to your termination.



c.
In the event your employment terminates due to death or Disability (as defined
immediately below), the Option will be become immediately exercisable in full,
and the Option will expire on the date three (3) years following your death or
Disability or, if earlier, on the Expiration Date. For purposes of this
agreement, “Disability” means you are eligible to receive income replacement
benefits for a period of not less than six (6) months under Valmont’s long-term
disability plan.



d.
In the event you voluntarily terminate your employment (i) on or after attaining
age sixty-two (62) (“retirement”), (ii) if you had attained age 62 with at least
five years of employment with Valmont on your termination date, and (iii) at
least one year after the Grant Date, the Option will continue to vest and be
exercisable until the Expiration Date.



e.
In the event your employment is involuntarily terminated (other than for Cause)
by Valmont within twelve (12) months following a Change-of-Control (as defined
in the Plan), the Option will continue to operate as though you had remained
employed for an additional three (3) years from the date of retirement, or if
earlier until the Expiration Date. The Option will expire on the date three (3)
years following the date of the termination of your employment or, if earlier,
on the Expiration Date.

 
For purposes of this agreement, “Cause” shall mean: (i) your indictment,
conviction, or plea of guilty or nolo contendere to a misdemeanor involving
moral turpitude, or a felony, (ii) your breach of your duties to Valmont which
causes material financial loss or disrepute to Valmont, which is not cured
within five (5) days following your receipt of written notice from the Chief
Executive Officer or his designee, or (iii) your failure to act at all times in
the best interests of Valmont or to carry out the duties of your position as
assigned by the Chief Executive Officer or his designee, if any such failure is
not cured within five (5) days following your receipt of written notice from the
Chief Executive Officer or his designee.


5.
Method of Exercising Option.



Subject to the terms and conditions of this agreement, you may exercise your
Option by delivering to Valmont, in care of its Stock Plan Administrator, One
Valmont Plaza, Omaha, Nebraska 68154, an executed Exercise Form, a copy of which
is available from the Stock Plan Administrator. The Exercise Form will indicate
how many share of Valmont Common Stock you wish to purchase under this Option.


Your executed Exercise Form also must indicate how you intend to pay the
purchase price for the shares you wish to purchase. As explained in the Exercise
Form, you may pay by check, by relinquishing




--------------------------------------------------------------------------------




some of the shares you are purchasing (a “Net Exercise”), or by tendering shares
of Valmont Common Stock currently held by you. Your payment must accompany the
Exercise Form. All shares that are purchased upon the exercise of the Option and
in accordance with Exercise Form shall be fully paid and non-assessable.


Your election to purchase shares of Valmont Common Stock pursuant to the Option
is irrevocable upon presentation of an Exercise Form to the Stock Plan
Administrator.


The certificate or certificates for the shares you purchase under the Option
will be registered in your name or the name of the person or persons exercising
the Option. Alternatively, if you exercise the Option and if you request in the
Exercise Form, the certificate(s) will be registered in your name and another
person jointly, with right of survivorship, or in the name of your spouse.


6.
Withholding of Tax.



Generally, the difference between the Fair Market Value (on the date the Stock
Plan Administrator receives your Exercise Form) of the shares you purchase
pursuant to an option and the purchase price for those shares will be taxed as
compensation when you exercise the option. Consequently, you must provide for
any required tax withholding when you exercise the Option. You may satisfy the
minimum statutory tax withholding obligations by reducing the number of shares
otherwise deliverable to you and / or by deducting an amount from other cash
compensation that is payable to you. Your method of satisfying the withholding
requirements must be designated on the Exercise Form. Any amounts required to be
withheld and not covered by the foregoing provisions shall be paid through a
payroll deduction on your next paycheck.


7.
Retention of Shares.



If you are subject to Valmont’s stock ownership guidelines and have not met
those guidelines at the time you exercise your rights under the Option, you
shall retain, and not transfer or otherwise dispose of, at least seventy-five
percent (75%) of the net shares that are delivered to you upon exercise of the
Option until you meet the applicable ownership guidelines.


8.
Non-Transferability.



Except as otherwise permitted by the Committee, the Option is not transferable
otherwise than by the laws of descent and distribution upon your death. During
your lifetime, only you (or your legal representative) may exercise your rights
under the Option. More particularly (but without limiting the generality of the
foregoing), the Option may not be assigned, transferred (except as provided
above), pledged, or hypothecated in any way, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, or similar
process. Any attempted assignment, transfer, pledge, hypothecation, or other
disposition of the Option contrary to the provisions hereof or the levy of any
execution, attachment or similar process upon the Option shall be null and void
and without effect.


9.
Restrictive Covenants.



9.1    In consideration of the Option and in addition to the restrictive
covenants contained in any employment agreement with Valmont, you agree and
covenant not to:


a.
disclose any of Valmont’s Confidential Information except as expressly
authorized in writing by Valmont or as may be required by applicable law or a
valid court order. “Confidential Information” means any information that relates
to the Company’s actual or anticipated business





--------------------------------------------------------------------------------




or research and development, customer information, product information,
technical data, trade secrets or know-how, and all other information that is
marked or otherwise identified as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary.
Confidential Information does not include any of the foregoing information that
is or becomes publicly known through no wrongful act or omission by you or by
others who were under confidentiality obligations as to the disclosed
information;


b.
during the twelve (12) months following the termination of your employment for
any reason, directly or indirectly, solicit, contact (including but not limited
to, email, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with customers or dealers or sales agents of Valmont,
its affiliates or subsidiaries, with whom you had contact during your
employment, for the purpose of obtaining business from such customers or dealers
in competition with Valmont; or



c.
during the twelve (12) months following the termination of your employment for
any reason, directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the
business(es) of Valmont, its affiliates or subsidiaries if you have been
involved with such business(es) or had access to the proprietary information of
such business(es).



9.2    In the event of a breach of any of the covenants contained in Section
9.1:


a.
you hereby consent and agree that Valmont shall be entitled to seek, in addition
to other available remedies, a temporary or permanent injunction or other
equitable relief against such breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages, or other available forms of
relief; and



b.
the Option will expire and you will have no right or option to purchase shares
of Valmont Common Stock under this agreement.



9.3    Valmont and you agree that, to the extent permitted under applicable law,
any court of competent jurisdiction is expressly authorized to modify any
unenforceable provision of this Section 9 in lieu of severing such unenforceable
provision from this agreement in its entirety, whether by rewriting the
offending provision, adding additional language to the offending provision, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. Valmont and you expressly agree that this agreement as so modified by
the court shall be binding and enforceable.


10.
Adjustment in Capitalization.



If any adjustment in Valmont’s capitalization as described in the Plan occurs,
appropriate adjustments will be made (as provided in the Plan) to the number of,
and to the price per share to be paid for the, shares to be purchased pursuant
to Option.


11.
Reimbursement.



In the event that (i) Valmont is required to restate and submit to the
Securities and Exchange Commission a restatement of its audited financial
statements for a fiscal year after fiscal 2006 due to material noncompliance
with any financial reporting requirement and (ii) you engaged in fraud or
intentional




--------------------------------------------------------------------------------




misconduct that caused or contributed to the need for the restatement, as
determined by the Board of Directors, Valmont, in an appropriate case as
determined by the Board of Directors, shall be entitled to immediately terminate
the Option, in whole or part, whether or not vested, and require you to repay to
Valmont any gain realized or return any shares received upon the exercise or
payment of the Option (with such gain, payment, or shares valued as of the date
of exercise or payment), and return of all dividends paid thereon provided
further, however, that the Board of Directors may apply this right of
reimbursement in all cases to the Chief Executive Officer, Chief Financial
Officer, and Group President (if the conduct occurred in the Group) if an
employee of the Company engaged in fraud or intentional misconduct as described
above. The rights of reimbursement of Valmont shall be in addition to any other
right of reimbursement provided by law.


12.
Internal Revenue Code Section 409A.



This agreement is intended to be exempt from the definition of deferred
compensation as defined under IRC Section 409A and shall be construed and
interpreted in accordance with such intent. Any provision of this agreement that
would result in the imposition of the additional tax under IRC Section 409A
shall be amended on a timely basis to eliminate, or reduce to the extent
possible, the additional tax. Such amendment may be made on a retroactive basis,
in accordance with regulations and other guidance issued under IRC Section 409A.


13.
General.



a.
You have been advised as to how you can obtain a copy of the Plan and you agree
that the Option is subject to all of the terms and conditions set forth in the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan is incorporated herein by reference as part of this
agreement.



b.
As a holder of the Option, you will not have any of the rights of a stockholder
with respect to the shares covered by the Option until one or more certificates
for such shares are delivered to you upon the exercise of the Option.



c.
The authority to manage and control the operation and administration of this
agreement shall be vested in the Human Resource Committee, and the Committee
shall have all powers with respect to this agreement as it has with respect to
the Plan. Any interpretation of the agreement by the Committee and any decision
made by it with respect to the agreement are final and binding.



d.
Provided you continue to be an employee of Valmont, or any of its affiliates or
subsidiaries, the Option will not be affected by any change of your duties or
position. Nothing in this agreement shall confer upon you any right to continue
in the employment of Valmont or to interfere in any way with the right of
Valmont to terminate your employment at any time. The transfer of employment
between any combination of Valmont and any of its affiliates or subsidiaries
shall not be deemed a termination of employment.



e.
Valmont is not obligated to issue or deliver any shares of Valmont Common Stock
if the issuance or delivery thereof shall constitute a violation of any
provision of any law or any regulation of any governmental authority or any
national securities exchange.



f.
You may not purchase shares under this Option unless at the date of purchase a
Registration Statement under the Securities Act of 1933, as amended, relating to
the shares covered by the





--------------------------------------------------------------------------------




Option is in effect or Valmont has determined that an exemption from such
registration is available.


g.
You have read and understand this entire agreement and agree to be bound by its
terms.

h.



14.
Binding Effect.



This agreement shall be binding upon and inure to the benefit of any successors
to Valmont and all persons lawfully claiming to be your successor to this
Option.


15.
Governing Law.



This agreement shall be governed by, and construed in accordance with, the laws
of the state of Nebraska.






IN WITNESS WHEREOF, Valmont has caused this agreement to be duly executed by an
officer thereunto duly authorized, and you have executed this agreement,
effective as of the Grant Date.






VALMONT INDUSTRIES, INC.






By:
______________________________
Mogens Bay
Chairman and Chief Executive Officer        








 
______________________________
Name




